Citation Nr: 0510244	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  01-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected schizophrenia and/or 
medication taken for the service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from May 1987 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim.  

After this matter was certified to the Board, it was 
determined that a VA examination was necessary before the 
Board could fairly decide the merits of the veteran's claim.  
The Board, therefore, undertook development in this case in 
order that such examination be conducted.   Subsequently, in 
August 2003, the Board remanded the matter pursuant to the 
decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The matter 
is now once again before the Board for disposition.  


FINDING OF FACT

The veteran does not have hypertension that is related to his 
service-connected schizophrenia and/or any medication taken 
for treatment of the service-connected schizophrenia.  


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of a 
service-connected disability and/or medication taken for a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).     




REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection 

In the veteran's June 2000 claim, he indicated that he wished 
to claim entitlement to service connection for hypertension 
due to prescribed medications for service-connected 
conditions.  In a September 2000 VA Form 21-4138, the veteran 
indicated that he believed his hypertension was a result of 
the pressure from his service-connected disabilities.  The 
veteran's only service-connected disability is schizophrenia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Furthermore, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records are negative for any 
treatment for, or diagnosis of, hypertension.  Nor is there 
any evidence of a diagnosis of hypertension within one year 
after his separation from service.  In fact, the first 
reference to hypertension was in a November 1999 VA progress 
note.  Here, though, the veteran is claiming entitlement to 
service connection for hypertension as secondary to his 
service-connected schizophrenia and/or medication taken for 
the service-connected schizophrenia.  In this regard, a June 
2003 VA examination report diagnosed essential hypertension, 
mild.  However, the examiner stated that it was his medical 
opinion that the veteran's psychiatric disorder was "not at 
least as likely as not, meaning less than 50 percent related 
to his essential hypertension."  The examiner stated further 
"[i]t is my medical opinion that hypertension, especially 
diastolic hypertension is not related to vasomotor stress... 
[h]e currently is not taking any psychiatric medicine; 
therefore, there is no relationship between the medications 
and his hypertension since he is not taking antipsychotic 
medicines for the last six to twelve months."  The examiner 
stated that the veteran's records that were available were 
reviewed.  Additionally, he stated that he reviewed the 
veteran's computer-based patient records.    

Based on the foregoing medical opinion, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim that he has hypertension secondary to his service-
connected schizophrenia and/or medication taken for his 
service-connected schizophrenia.  There is no competent 
countervailing medical opinion of record relating the 
veteran's hypertension, to his service-connected condition of 
schizophrenia and/or medication taken for his service-
connected schizophrenia.  Accordingly, the claim must be 
denied.       

The Board has considered the veteran's assertions in support 
of his argument that he has hypertension that should be 
service-connected.  His statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed condition and his service-connected 
schizophrenia and/or medication taken for his service-
connected schizophrenia.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA					

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2001 letter to the 
veteran informed him of what the evidence needed to show in 
order to establish entitlement to service connection.  
Additionally, the October 2001 statement of the case (SOC) 
listed 38 C.F.R. § 3.310.  Finally, a May 2004 RO letter to 
the veteran informed him of what the evidence must show in 
order to establish service connection for a disability which 
is caused by a service-connected disability.        

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The March 2001 letter informed the veteran that VA's duty to 
assist included making reasonable efforts to help him get 
such things as medical records, employment records, or 
records from other federal agencies.  The letter also stated 
that VA would provide a medical examination or obtain a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.      

In addition, the January 2005 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters provided to 
the appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  For instance, the January 2005 
SSOC included the language of 38 C.F.R. § 3.159(b)(1).  Thus, 
the VCAA notices, combined with the January 2005 SSOC, 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-
2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

The Board notes that, in addition to obtaining VA treatment 
records of the veteran, he has, indeed, been afforded a VA 
examination.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.


ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


